



COURT OF APPEAL FOR ONTARIO

CITATION: Barbour v.
    Bailey, 2015 ONCA 84

DATE: 20150204

DOCKET: C58076

Rouleau, van Rensburg and Pardu JJ.A.

In the matter of an appeal under Section 27 of
    the
Land Titles Act
, R.S.O. 1990 c. L.5, as amended (the LTA) from
    the judgment pronounced in connection with an appeal/trial
de novo
held under Section 26 of the LTA and in the matter of an appeal from a Rule 14
    Application

BETWEEN

Gerald Harry Barbour

Appellant

(Objector/Respondent)

and

Angelina Bailey

Respondent

(Possessory Claimant/Applicant)

DOCKET: M43985 (C58076)

BETWEEN

Angelina Bailey

Possessory
    Claimant/Applicant

(Respondent on Appeal)

and

Gerald Harry Barbour

Objector/Respondent

and

Jeffrey E. Streisfield

Respondent on
    Motion

(Appellant)

Sean Dewart, for Jeffrey Streisfield

Jeffrey Streisfield, for Gerald Harry Barbour

Robert J. Fenn and Izaak de Rijcke, for Angelina Bailey

Heard: February 3, 2015

On appeal from the judgment of Justice Susan E. Healey of
    the Superior Court of Justice, dated November 29, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The judgment sought to be appealed disposes only of claims made under
    the
Land Titles Act
. Pursuant to s. 27 of that Act, any further appeal
    is to the Divisional Court. As a result, this court does not have jurisdiction
    to hear the appeal.

[2]

As to the costs orders made in the proceedings below, we are of the view
    that where the statute, as here, provides that the appeal is to the Divisional
    Court, the costs orders related to that matter are properly dealt with by that
    court, and it is that court that has jurisdiction.

[3]

The parties request that this court transfer the appeal and motion for
    leave to appeal costs to the Divisional Court, pursuant to s. 110 of the
Courts
    of Justice Act
. Given the age of the parties, there is some urgency to
    dispose of the appeal and motion. We agree. The matters are to be transferred
    to the Divisional Court with a request that they be expedited and, if it will
    result in earlier dates, the matters be heard in Toronto. Costs of today are
    reserved to the Divisional Court.


